Citation Nr: 0938845	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-35 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
eczema.

2.  Entitlement to a compensable rating for service-connected 
low back strain.

3.  Entitlement to a compensable rating for service-connected 
left shin splint.

4.  Entitlement to a compensable rating for residuals of a 
left foot fracture.

5.  Entitlement to a compensable rating for left ear hearing 
loss.

6.  Entitlement to a compensable rating for seasonal allergic 
rhinitis.

7.  Entitlement to a compensable rating for residuals of 
right ring finger fracture.

8.  Entitlement to service connection for musculoskeletal 
chest pain.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for color vision 
deficit.

11.  Entitlement to service connection for residuals of 
asbestos exposure.

12.  Entitlement to service connection for residuals of 
exposure to environmental hazards of the Gulf War, to include 
symptoms of undiagnosed illnesses.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to October 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in January and September 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO in Houston, Texas, currently has jurisdiction over the 
Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.  He submitted additional evidence at this hearing, 
accompanied by a waiver of having this evidence initially 
considered by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1309.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the Veteran's eczema, low back, 
left shin splint, left foot, color vision deficit, 
musculoskeletal chest pain, environmental exposure and 
undiagnosed illness claims.  Accordingly, these claims will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.

As an additional matter, the Board observes the Veteran 
indicated at his May 2009 hearing that he has neurologic 
impairment of the right hand as a residual of his ring finger 
fracture.  However, service connection is only in effect for 
the ring finger itself, and not neurologic impairment of the 
hand.  Moreover, it does not appear the RO ever expressly 
adjudicated the issue of whether service connection is 
warranted for neurologic impairment of the right hand, to 
include as secondary to the service-connected ring finger 
fracture.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.  

2.  The hearing in the Veteran's nonservice-connected right 
ear is considered normal for VA disability evaluation 
purposes.

3.  Audiological evaluations reflect the Veteran has Level II 
hearing in the service-connected left ear.

4.  The Veteran's service-connected seasonal allergic 
rhinitis is manifested by nearly complete obstruction of the 
right nostril.

5.  The Veteran's service-connected seasonal allergic 
rhinitis is not manifested by polyps.

6.  The rating criteria do not provide for a compensable 
evaluation for limitation of motion of the ring finger.

7.  The competent medical evidence does not reflect that the 
Veteran's service-connected right ring finger fracture 
residuals have resulted in amputation and/or ankylosis of the 
right ring finger.

8.  Although the Veteran was treated during active service 
for bronchitis, nothing in the post-service medical and other 
evidence reflects he developed a chronic disability as a 
result thereof.

9.  The competent medical and other evidence of record does 
not reflect that the Veteran currently has a chronic 
disability associated with asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, 
4.86 (2008).

2.  The criteria for a compensable rating of 10 percent 
seasonal allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2008).

3.  Entitlement to a compensable rating for residuals of 
right ring finger fracture are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2008).

4.  Chronic bronchitis was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

5.  Service connection is not warranted for residuals of 
asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008); VA 
Adjudication Procedure Manual, M21-1, Par VI, 7.21.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in October 
2003, which is clearly prior to the January and September 
2004 rating decisions that are the subject of this appeal.  
He was also sent additional notification via a March 2008 
letter, followed by readjudication of the appellate claims by 
a January 2009 Supplemental Statement of the Case (SSOC).  
The Board notes that this development "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2008 letter included information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case regarding the claims adjudicated 
herein.  All relevant records are in the claims folder, to 
include service treatment records and post-service medical 
records.  The Veteran has had the opportunity to present 
evidence and argument in support of this claim, to include at 
the May 2009 hearing.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations regarding this case in September 2003, November 
2003, and April 2008, which included detailed findings 
regarding the service-connected disabilities.  The Board 
concludes that the April 2008 examinations were adequate, as 
the appellant's claims file was reviewed in connection 
therewith, a history was obtained from the appellant, 
examination findings were recorded and diagnoses/opinions 
were obtained which referenced the basis therefore.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran 
has not demonstrated any prejudice caused by any deficiency 
in these examinations.  Accordingly, the Board finds that 
these examinations are sufficient for resolution of this 
appeal.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of disability upon the person's ordinary activity, 38 
C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
also held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.



A.  Left Ear Hearing Loss

The Veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85 through 4.87.  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  See 38 C.F.R. §§ 4.85 through 
4.87; Diagnostic Codes 6100 to 6110 (2008).  The evaluation 
of hearing impairment applies a structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Further, evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86 (2008).  Further, when the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.  In this case, however, the 
audiological evaluations do not reflect the pure tone 
threshold at each of the four specified frequencies is 55 
decibels or more, nor that the average puretone threshold is 
30 decibels at 1000 Hertz and 70 decibels or more at 2000 
Hertz.  In short, these provisions are not for consideration 
in the instant case.

Compensation is payable for the combination of service-
connected and nonservice-connected disabilities as if both 
disabilities were service connected where hearing impairment 
in one ear is compensable to a degree of 10 percent or more 
as a result of service-connected disability and hearing 
impairment as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385 in the other ear.  
See 38 C.F.R. §§ 3.383, 4.85(f) and (h) (2008).  Although the 
record indicates the Veteran has a hearing loss disability of 
the nonservice-connected right ear pursuant to 38 C.F.R. 
§ 3.385, as detailed below the audiological evaluations in 
this case do not show that the Veteran's service-connected 
left ear has impairment compensable to a degree of 10 percent 
or more.  Moreover, even if the Veteran were service-
connected for the right ear, the audiological evaluations 
reflect he has Level I hearing in that ear.  As such, it 
would make no difference to the ultimate resolution of this 
case.

In this case, a March 2003 in-service audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
25
20
30
22.5
LEFT
20
20
15
40
55
32.5

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear.  These results correspond to 
Level I hearing for both ears under Table VI.

A more recent VA audiological evaluation, conducted in April 
2008, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
25
20
40
40
31
LEFT
35
30
30
60
70
48

Speech recognition scores were 96 percent for the right ear, 
and 86 percent for the left ear.  These results correspond to 
Level I hearing for the nonservice-connected right ear, and 
Level II for the service-connected left ear, under Table VI.

In short, the aforementioned audiological evaluations 
indicate at most Level II hearing for the service-connected 
left ear.  Although his nonservice-connected right ear is 
already considered as Level I under the law, even if it were 
service connected the audiological evaluations also show 
Level I hearing in this ear.  In either case, these results 
consistently correspond to the current noncompensable 
evaluation under Table VII.  In fact, the Board notes that, 
under the circumstances of this case, the Veteran must have 
at least Level X hearing loss in the service-connected left 
ear in order to be entitled to a compensable rating.  
Therefore, the Veteran does not meet or nearly approximate 
the criteria for a compensable rating for his left ear 
hearing loss.

B.  Allergic Rhinitis

Allergic or vasomotor rhinitis is rated under Diagnostic Code 
6522, which provides for a 10 percent rating where the 
condition is without polyps, but there is greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A maximum 30 percent 
rating is warranted where the evidence demonstrates polyps.  
38 C.F.R. § 4.97.

In this case, the Board notes that the September 2003 VA 
general medical examination indicated the Veteran's nares 
were patent, his turbinates intact, and no oral lesions were 
noted.  However, at the more recent April 2008 VA medical 
examination the Veteran reported he had blockage of his right 
nostril most of the time, and that he had obstruction with 
nasal congestion pretty much year round.  Moreover, the 
examination itself revealed deviation of the septum to the 
right with 75 percent occlusion of the right nostril.

Although the competent medical evidence do not specifically 
show greater than 50-percent obstruction of both nasal 
passages, nor complete obstruction to one side, the Board 
observes that the finding of 75 percent occlusion of the 
right nostril more clearly approximates total obstruction of 
one side than not.  Further, the law provides that VA resolve 
any reasonable doubt regarding the degree of disability in 
favor of the claimant (38 C.F.R. § 4.3) and that where there 
is a question as to which of two evaluations apply, assigning 
the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).  Therefore, the Board finds that the 
Veteran is entitled to a compensable rating of 10 percent 
under Diagnostic Code 6522.

The Board finds that a rating in excess of 10 percent is not 
warranted in this case.  A thorough review of the competent 
medical evidence does not indicate any findings of polyps.  
In fact, the April 2008 VA medical examination specifically 
found that no polyps were detected.

C.  Right ring Finger

Diagnostic Code 5230 mandates a noncompensable (zero percent) 
evaluation even when there is limitation of motion of the 
ring or little finger.  Further, there is no indication of 
amputation or ankylosis of the ring or little finger to 
warrant consideration of the provisions of Diagnostic Codes 
5155, 5156, and/or 5227 in this case.  The Board also notes 
that even if there were ankylosis, as with Diagnostic Code 
5230, Diagnostic Code 5227 mandates a noncompensable 
evaluation for favorable or unfavorable ankylosis of the ring 
or little finger.  Accordingly, it does not appear that the 
Veteran meets or nearly approximates the schedular criteria 
for a compensable evaluation under any of the potentially 
applicable Diagnostic Codes, during any portion of the appeal 
period.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  Further, the Court has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus, 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  M21-1, Part VI, para 7.21(a).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Board also observes that the Veteran had active service 
in the Southwest Asia Theater of Operations from November 
2001 to April 2002; i.e., he had such service during the 
Persian Gulf War.  See 38 U.S.C.A. § 101(33); 38 C.F.R. 
§ 3.2(i).  As such, the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are potentially 
applicable to this case.  However, they are not applicable to 
the service connection claim actually adjudicated by this 
decision in that his claimed bronchitis is a known clinical 
diagnosis, and his claim for asbestos exposure is not 
contemplated by these provisions.

The Board acknowledges that the Veteran was treated for 
bronchitis in April 2000, while on active duty.  However, 
there is no indication of bronchitis, or any permanent 
residuals thereof, in the post-service medical records.  In 
fact, the September 2003 VA general medical examination 
concluded that his bronchitis with pneumonia had resolved.  
Nothing in the subsequent medical records refutes such a 
finding.  

With respect to the asbestos claim, the Board observes that 
it does not appear from the service records that the Veteran 
was actually exposed to asbestos during his active service.  
However, even assuming he had such exposure, there is nothing 
in the competent medical evidence which indicates the Veteran 
currently has a chronic disability associated with such 
exposure.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  In fact, when questioned about such a 
disability at his May 2009 hearing the only possibility the 
Veteran could suggest was the rash(es) on his hands, although 
he acknowledged this condition had been associated with his 
already service-connected eczema.  

In other words, there is no competent medical evidence that 
indicates the Veteran developed any chronic disabilities 
after service associated with either bronchitis or asbestos 
exposure.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied

Entitlement to a rating of 10 percent for seasonal allergic 
rhinitis is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for residuals of right 
ring finger fracture is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for residuals of asbestos 
exposure is denied.


REMAND

Initially, the Board observes that the VA medical 
examinations of September 2003 and April 2008 did include 
findings regarding the severity of the Veteran's service-
connected eczema, low back, left shin splint, and left foot.  
However, his testimony at his May 2009 hearing suggests that 
these disabilities may have increased in severity since the 
last examination.  For example, he indicated that he had 
eczema on both his hands and feet, while the April 2008 
examination indicated that the disability was only present on 
his feet.  He also indicated greater functional impairment of 
his back, left shin splint, and left foot than what was noted 
on the April 2008 examination.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95; see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, the Board finds that new 
examinations are required to evaluate the current nature and 
severity of these service-connected disabilities.

With respect to the color vision deficit claim, the Board 
observes that the Veteran was diagnosed as color blind in 
March 2003 while on active duty, and that he was subsequently 
placed on profile as a result thereof.  Further, a September 
2003 VA eye examination diagnosed severe color blindness.  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9.  The only possible exception is if 
there is evidence of additional disability due to aggravation 
during service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99.  In this case, service connection for the Veteran's 
color vision deficit was denied as a congenital or 
developmental defect.  However, the Board must note that it 
is not clear from the competent medical evidence of record 
whether the Veteran's color vision deficit is due to a 
congenital defect or disease.  This is of particular 
significance as the Veteran has contended, to include at his 
May 2009 hearing, that his color vision deficit became worse 
during his period of active service.  Therefore, a competent 
medical opinion is required to address whether the Veteran's 
color vision deficit is an acquired disability or is 
congenital or developmental abnormality.  If it is the latter 
it must be determined whether it is a defect or a disease, 
and if it is a disease it must be determined whether it was 
aggravated during service as a result of a superimposed 
disease or injury.  Accordingly, a remand is required to 
accord the Veteran an examination regarding this claim.  See 
Colvin, 1 Vet. App. at 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

In regard to the musculoskeletal chest pain claim, the Board 
notes that it was denied below because it was considered a 
symptom only, and not a recognizable disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  However, even 
though the Veteran also filed a claim of service connection 
for residuals of exposure to environmental hazards of the 
Gulf War, to include symptoms of undiagnosed illnesses, it 
does not appear these provisions were ever applied to the 
chest pain claim.  As detailed below, these provisions must 
be considered in the instant case.

In pertinent part, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
provide that service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (Emphasis added).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

In short, the record reflects the Veteran served in the 
Southwest Theater of Operations during the Persian Gulf War, 
and he has complaints of musculoskeletal chest pain that have 
not been attributed to a known clinical diagnosis.  
Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 must be considered in this case.  However, as it does 
not appear such development was conducted below, it is not 
clear the Veteran has had a full and fair opportunity to 
address his claim on this basis.  Therefore, a remand is 
required for these service connection claims.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his eczema, low back strain, left 
shin splint, left foot fracture 
residuals, color vision deficit, and 
musculoskeletal chest pain since April 
2008.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded new 
examinations to evaluate the current 
severity of his service-connected eczema, 
low back strain, left shin splint, and 
left foot fracture residuals.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.
 
With respect to the low back strain, left 
shin splint, and left foot fracture 
residuals, it is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

3.  The Veteran should also be accorded a 
new examination to evaluate the nature 
and etiology of his color vision deficit.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner must indicate whether the 
Veteran's color vision deficit is an 
acquired disability or is a 
congenital/developmental abnormality.  If 
it is the latter, the examiner must 
indicate whether it is a defect or a 
disease, and if it is a disease it must 
be determined whether it was aggravated 
during service as a result of a 
superimposed disease or injury.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation it should be so stated.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and, if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The AMC/RO's decision should 
reflect consideration of the 
applicability of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 to the claim of service 
connection for musculoskeletal chest 
pain.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a supplemental statement of the case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in January 2009, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


